TONNA TRUMBLE HITT
                                            DISTRICT CLERK
                                      355TH JUDICIAL DISTRICT COURT
                                           Hood County Justice Center
                                             1200 West Pearl Street
                                             Granbury, Texas 76048
                                                (817) 579-3236




March 16, 2015

Court of Criminal Appeals
t\bel Acosta
                                                                             RECE~VED iN
                                                                          COURT OF CRIMINAL APPEALS
P. 0. Box 12308
Capital Station                                                                   MAR 19 2015
Austin, Texas 78711

RE: Britton, Donald Ray
CCA No. WR-81,957-01
Trail Court Case No. CR11268

Dear Mr. Acosta:

In response to the Court of Criminal Appeals Order filed September10, 2014, we are notifying you that
there are no records showing tha,t the Hood County District Clerk's office has received an application for
Writ of Habeas Corpus from Donald Ray Britton.

Please let us know if any further information is needed.

Sincerely,


     ~&rei
Tracy Board
Deputy Clerk
Hood County District Clerk's Office




          ., . I

                        ..
                              .
                             •I
                                  ' .
                                  ;.·.f                                                i.l .

                                                    c.·                           :'   f




I   -.   '•·
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,957-01


                           IN RE DONALD RAY BRITTON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. CR11268 IN THE 355TH DISTRICT COURT
                               FROM HOOD COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 355th District Court of Hood County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Hood

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order that designates issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578,579 (Tex. Crim. App. 1992)), or stating that Relator has
..

                                                                                                          2

     not filed an application for a writ of habeas corpus in Hood County. Should the response include

     an order designating issues, proof ofthe date the district attorney's office was served with the habeas

     application shall also be submitted with the response. This application for leave to file a writ of

     mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

     response shall be submitted within 30 days of the date of this order.



     Filed: September 10, 2014
     Do not publish
                                                                                                       FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                 CLERK
                                                                                                       (512)463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                      SIAN SCHILHAB
MIKE KEASLER                                                                                         GENERAL COUNSEL
                                                                                                       (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES



                                                 March 12,2015

   District Clerk Hood County
   Torma Trumble Hitt
   1200 West Pearl Street
   Granbury, TX 76048
   * DELIVERED VIA E-MAIL            *
   Re: BRITTON, DONALD RAY
   CCA No. WR-81,957-01
   Trial Court Case No. CR11268

   Dear Clerk:

   On September 10, 2014 this Court entered an order requiring you to respond within 30 days by
   either presenting an Order Designating Issues, submitting the application for Writ of Habeas
   Corpus to this Court, or by certifying that no application was filed. A copy of said order is
   available on our website under the above referenced writ number. To date no response to this
   order has been received.

   Please take action within the next ten days to explain why you have not complied with the order
   of September 10, 2014.




                                                                          Abel Acosta, Clerk




    cc:    Donald Ray Britton
                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX